Exhibit 10.5

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.  THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY AN ASTERIK IN
BRACKETS [*].  THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NO. 2 TO
MATRIX COMMERCIALIZATION COLLABORATION
AGREEMENT

 

THIS AMENDMENT NO. 2 TO MATRIX COMMERCIALIZATION COLLABORATION AGREEMENT (this
“Amendment No. 2”) is dated as of January 9, 2012 (the “Amendment No. 2
Effective Date”) by and between Musculoskeletal Transplant Foundation, Inc., a
non-profit corporation formed under the laws of the District of Columbia, and
having a principal place of business at 125 May Street, Suite 300, Edison, New
Jersey 08837 (“MTF”), and Orthofix Holdings, Inc., a corporation organized under
the laws of the State of Delaware, and having a principal place of business at
3451 Plano Parkway, Lewisville, Texas 75056 (“Orthofix”) (each individually a
“Party” and collectively the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into that certain Matrix Commercialization
Collaboration Agreement dated as of July 28, 2008, as amended by that certain
Amendment No. 1 to Matrix Commercialization Collaboration Agreement dated as of
December 15, 2010 (collectively the “Original Agreement”), pursuant to which the
Parties have collaborated on the commercialization of the Matrix I (as defined
in this Amendment No. 2; capitalized terms utilized in this Amendment No. 2 and
not otherwise defined in this Amendment No. 2 shall have the respective meaning
assigned and ascribed to such terms under the Original Agreement);

 

WHEREAS, the Parties desire further to collaborate with respect to the
development and commercialization of an additional allogenic cancellous bone
matrix containing viable mesenchymal stem cells and/or osteoprogenitor cells
(hereinafter identified as the Matrix II) and conforming to the Matrix II
Specifications (as defined herein);

 

WHEREAS, neither Party currently makes the Matrix II commercially available and
the Parties believe that they can develop and commercialize the Matrix II more
effectively and efficiently together than on their own;

 

--------------------------------------------------------------------------------

[*]  Certain confidential information contained in this document, marked with an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, to effectuate that collaboration, the Parties wish, subject to the
terms and conditions of the Original Agreement, as amended hereby, to (a) give
responsibility to (i) MTF to develop and improve the Matrix II and (ii) Orthofix
to develop application tools and instruments in connection with the Matrix II
and to provide specified funding to MTF for MTF’s development and improvement of
the Matrix II, and (b) share responsibility for contributing scientific or
medical personnel, technical expertise and other resources to the development
and improvement of the Matrix II, communicating findings and discoveries to one
another with respect to the Matrix II and exchanging information related to such
collaboration and (c) give exclusive responsibility, following the Matrix II
Commercialization Date (as defined herein), to (i) MTF to Process quantities of
the Matrix II using human tissue procured by MTF and fulfill orders for the
Matrix II (x) submitted to MTF by any Third Party that places one or more orders
for the Matrix II directly with MTF or (y) solicited by Orthofix and
(ii) Orthofix to market the Matrix II; and

 

WHEREAS, the parties acknowledge that, although the Development Agreement has
expired by its terms, the references to the Development Agreement herein and in
the Original Agreement are nevertheless intentional;

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the Parties agree as follows:

 

ARTICLE I

 

amendments

 

1.1          Recitals.  The Original Agreement is hereby amended by:
(x) deleting each reference to “Matrix” contained in the recitals therein and
inserting in lieu thereof “Matrix I”; (y) deleting each reference to
“Specifications” contained in the recitals therein and inserting in lieu thereof
“Matrix I Specifications”; and (z) deleting each reference to “herein” contained
in the fourth recital to the Original Agreement and inserting in lieu thereof
“therein”.

 

1.2          Initial Matrix II Forecast.  Section 2.2 of the Original Agreement
is hereby amended by inserting the following at the end thereof:

 

“Orthofix shall have submitted to MTF, not later than the Amendment No. 2
Effective Date, a Forecast setting forth the orders that Orthofix reasonably
believes will be solicited by Orthofix during (a) the calendar quarter in which
the last of the Matrix II Development Milestones is achieved, which will be
presented in two (2) individual, consecutive forty-five (45) day periods and
(b) the three calendar quarters immediately succeeding (the “Initial Matrix II
Forecast”).  The Initial Matrix II Forecast will be deemed incorporated into
each Forecast as aforesaid pertaining to the same calendar quarters.”

 

--------------------------------------------------------------------------------


 

1.3          Minimum Service Fee.  Section 4.1(a) of the Original Agreement is
hereby amended by deleting the phrase “$[*] per cc of the Matrix (the “Minimum
Service Fee”)” contained in the second sentence thereof and inserting in lieu
thereof the phrase “the Minimum Service Fee”.

 

1.4          Monthly Statements.  Section 4.1(b) of the Original Agreement is
hereby amended by deleting the phrase “fifteen (15) days” contained therein and
inserting in lieu thereof the phrase “forty-five (45) days”.

 

1.5          Marketing Fee.  Section 5.2 of the Original Agreement is hereby
amended by deleting the first sentence thereof in its entirety and inserting the
following in lieu thereof:

 

“As compensation for services performed hereunder, Orthofix will be entitled to
receive a monthly fee (a “Marketing Fee”) equal to [*] of the total amount of
Services Fees received by MTF during the second previous calendar month pursuant
to Authorized Orders, subject in each case to MTF’s right to receive the Minimum
Service Fee; [*]

 

1.6          Matrix II Collaboration.  The Original Agreement is hereby amended
by inserting the following new Article VI-A immediately following Article VI
thereof:

 

“ARTICLE vi-A

 

matrix II DEVELOPMENT COLLABORATION

 

6A.1       General.  MTF and Orthofix will engage in the Matrix II Development
Collaboration upon the terms and conditions set forth in this Agreement.  In
furtherance of the foregoing, this Agreement will from time to time be deemed
amended as hereinafter set forth to attach, respectively, the Matrix II
Specifications, the Matrix II Release Criteria and the Matrix II Development
Plan if and to the extent determined pursuant to the provisions hereof and
subject to revision if and to the extent applicable.

 

6A.2       MTF Obligations.  Subject to the terms and conditions of this
Agreement, MTF will, during the Matrix II Development Term, use Reasonable
Commercial Efforts to develop the Matrix II in a good scientific manner in
accordance with applicable Law and the Matrix II Development Plan so as to meet
the Matrix II Development Milestones, including, without limitation, so that the
Matrix II meets the Matrix II Specifications and conforms to and complies with
applicable Law.  In addition, MTF will, during the Matrix II Development Term,
provide consulting, medical and/or other expertise within the capability of MTF,
as reasonably necessary and appropriate, in support of Orthofix’s obligations
under this ARTICLE VI-A.

 

--------------------------------------------------------------------------------


 

6A.3       Orthofix Obligations.  During the Matrix II Development Term,
Orthofix will timely disclose to MTF and provide information in Orthofix’s
possession or within its control, as reasonably necessary or appropriate, for
MTF to perform MTF’s obligations under this ARTICLE VI-A and will also provide
consulting, medical and/or other expertise within the capability of Orthofix, as
reasonably necessary and appropriate, in support of MTF’s performance of such
obligations.  Orthofix will use Reasonable Commercial Efforts to develop
application tools and instruments in connection with the Matrix II, including
such application tools and instruments as may be proposed by MTF and reasonably
acceptable to Orthofix, and MTF will, during the Matrix II Development Term,
provide consulting, medical and/or other expertise, in each case within the
capability of MTF, as reasonably necessary or appropriate, in support of such
activities.  Orthofix will be entitled to have a representative present from
time to time during normal business hours upon reasonable prior notice during
the performance at any Facility of MTF of MTF’s development activities under
this ARTICLE VI-A to monitor the performance of such activities, subject in all
respects to all safety and security procedures reasonably adopted by MTF and
communicated to Orthofix.

 

6A.4       Change Management Procedure.  Either Party may request a change to
the Matrix II Development Plan, the Matrix II Specifications (including line
extensions) or the Matrix II Release Criteria at any time by giving a written
request to the other Party.  Any change requested by MTF will describe the
requested change and explain the anticipated impact of such change on MTF’s
performance of its obligation to develop the Matrix II in accordance with this
Agreement, including the Matrix II Development Milestones; and in response to
any change requested by MTF, Orthofix will advise MTF, as promptly as
practicable, of the anticipated impact of such change on Orthofix’s performance
of its obligations hereunder.  Any change requested by Orthofix will describe
the requested change and explain the anticipated impact of such change on
Orthofix’s performance of its obligations in accordance with this Agreement; and
in response to any change requested by Orthofix, MTF will advise Orthofix, as
promptly as practicable, of the anticipated impact of such change on MTF’s
performance of its obligation to develop the Matrix II in accordance with this
Agreement, including the Matrix II Development Milestones.  No change to the
Matrix II Specifications, the Matrix II Development Plan or the Matrix II
Release Criteria will become effective unless and until approved by the Steering
Committee.

 

6A.5       Research Funding.  Subject to Orthofix’s obligations hereunder to
make payments in respect of MTF’s achievement of the Matrix II Development
Milestones, each Party will pay its own costs and expenses associated with the

 

--------------------------------------------------------------------------------


 

technical expertise, scientific personnel, facilities, equipment, materials and
other resources it provides in performing its obligations under this
ARTICLE VI-A.

 

6A.6       Project Managers; Progress Reports; Steering Committee.  Each Party
will appoint and maintain during the Matrix II Development Term a project
manager who will be primarily responsible to the other Party for all
communications relating to the performance of the appointing Party’s obligations
under this ARTICLE VI-A (“Matrix II Project Manager”).  At each meeting of the
Steering Committee during the Matrix II Development Term, each Party will
provide the other Party a report on the performance of its obligations under
this ARTICLE VI-A so as to enable the Steering Committee to evaluate the
progress of the Matrix II Collaboration and the work performed in relation to
the Matrix II Development Plan.  Each Party will provide to the Steering
Committee such other information as may be reasonably requested by the Steering
Committee relating to the progress of the Matrix II Collaboration in accordance
with the Matrix II Development Plan.  In addition to its authority set forth
under Section 3.3 hereof, the Steering Committee is authorized to take the
following action: (i) review and evaluate data and progress of the activities
under the Matrix II Development Plan; (ii) subject to the terms and provisions
of this Agreement, resolve any issues and questions that may arise with respect
to the Matrix II Development Plan or the Matrix II Collaboration; (iii) ensure
open communication between the Parties as related to the Matrix II Collaboration
and as provided under this Agreement; (iv) determine the initial Matrix II
Specifications (based on MTF’s proposal with respect thereto) and approve any
changes thereto (including any line extensions), and determine the initial
Matrix II Development Plan and the initial Matrix II Release Criteria, and
approve any changes thereto, in accordance with the change management procedures
set forth in Section 6A.4 of this Agreement; and (v) manage and supervise the
activities of the Parties under the Matrix II Development Plan and the Matrix II
Collaboration.

 

6A.7       Milestone Payments.  Orthofix will make the following one-time,
non-refundable payments to MTF upon the completion of the applicable milestones
described below (each a “Matrix II Development Milestone” and, collectively the
“Matrix II Development Milestones”) as confirmed by Orthofix pursuant to the
procedures set forth in Section 6A.8.  The payment amount for each Matrix II
Development Milestone is paid only once.

 

Development Milestones

 

No.

 

Description

 

Payment 
Amount

 

1

 

Execution of Amendment No. 2 by MTF and Orthofix

 

$

1,000,000

 

 

--------------------------------------------------------------------------------


 

Development Milestones

 

No.

 

Description

 

Payment 
Amount

 

2

 

Delivery of the Matrix II Opinion and determination of the initial Matrix II
Specifications by the Steering Committee or otherwise pursuant to ARTICLE XIX.

 

$

1,000,000

 

3

 

Delivery of the Pre-Clinical Data Package that reasonably indicates that the
Matrix II meets the Matrix II Specifications.

 

$

1,000,000

 

4

 

Creation by MTF of an inventory of a commercially-saleable quantity of the
Matrix II that is sufficient to satisfy fifty percent (50%) of Orthofix’s
requirements for the Matrix II as set forth in the initial forty-five (45) day
forecast reflected in the Initial Matrix II Forecast, as may be amended pursuant
to the terms of this Agreement; and MTF’s demonstration that its work in process
supports the ongoing release by MTF, on a daily basis, of sufficient
commercially-saleable quantities of the Matrix II to satisfy Orthofix’s daily
requirements of the remaining fifty percent (50%) of Orthofix’s requirements for
the Matrix II as set forth in the initial forty-five (45) day forecast reflected
in the Initial Matrix II Forecast, as may be amended pursuant to the terms of
this Agreement; and MTF’s completion of expanded Processing capability
substantially in accordance with the proposed demolition plan and any one of the
three proposed floor configurations set forth in Schedule 6A.7 that enables
yields of no less than [*] of commercially-salable quantities of the Matrix I
and the Matrix II in a ratio to be proposed by Orthofix for approval by the
Steering Committee or otherwise pursuant to ARTICLE XIX.

 

$

2,000,000

 

 

6A.8       Matrix II Milestone Determination Procedures.

 

(a)           Payment Obligations.  MTF will, in each case, provide to Orthofix
written notice (the “Notice of Achievement”) in the event it has achieved a
Matrix II Development Milestone (other than the first Matrix II Development
Milestone, which shall be deemed achieved upon execution and delivery of
Amendment No. 2 by both Parties; and it being acknowledged and agreed that the
Notice of Achievement with respect to each of the second Matrix II Development
Milestone and the third Matrix II Development Milestone may be provided without
reference to the achievement or non-achievement of any other Matrix II
Development Milestone).  As soon as reasonably practicable following the date of
the Notice of Achievement of each Matrix II Development Milestone and in any

 

--------------------------------------------------------------------------------


 

event within ten (10) business days after the date of the Notice of Achievement
of any such Matrix II Development Milestone, Orthofix will pay to MTF the
applicable payment amount for such Matrix II Development Milestone set forth in
Section 6A.7; provided, however, that each such payment shall be subject to
Orthofix’s confirmation, as hereinafter set forth, that the Matrix II
Development Milestone covered by such Notice of Achievement has been achieved
and in no event will Orthofix be liable for, and MTF will not be entitled to,
the applicable payment amount for any Matrix II Development Milestone that is
not achieved.

 

(b)           Standards for Confirmation.  Orthofix shall have the right to
withhold payment due in respect of a Notice of Achievement covering the second
Matrix II Development Milestone solely in the event that (i) MTF has not
provided a Notice of Achievement with respect thereto or (ii) the initial Matrix
II Specifications have not been determined by the Steering Committee or
otherwise pursuant to ARTICLE XIX.  Orthofix shall have the right to withhold
payment due in respect of a Notice of Achievement covering the third Matrix II
Development Milestone solely in the event that the data contained in the
Pre-Clinical Data Package fails reasonably to indicate that the Matrix II meets
the Matrix II Specifications.  Orthofix shall have the right to withhold payment
due in respect of a Notice of Achievement covering the fourth Matrix II
Development Milestone solely in the event that MTF has not completed its
expanded Processing capability substantially in accordance with the proposed
demolition plan and one of the three proposed floor configurations set forth in
Schedule 6A.7 and/or the results of a physical inventory of the Matrix II and
inspection of MTF’s books and records related to the production of the Matrix II
fail reasonably to demonstrate the existence of the required amount of inventory
and the capacity to support ongoing release of the Matrix II and inspection of
MTF’s books and records related to the production of Matrix I and Matrix II
fails reasonably to demonstrate the existence of the required capacity to
support yields of Matrix I and Matrix II prescribed under Section 6A.7 hereof.

 

(c)           Dispute Resolution.  If Orthofix disagrees with MTF’s claim
regarding the achievement of a Matrix II Development Milestone as set forth in a
Notice of Achievement, then Orthofix will refer the dispute to the Steering
Committee as promptly as practicable and, in any event, prior to the date on
which payment relating thereto is due, and will provide the Steering Committee
with an explanation of the basis for Orthofix’s determination that the
applicable Matrix II Development Milestone was not achieved on the date claimed
by MTF.  The Steering Committee will meet as promptly as practicable to resolve
the dispute.  If the Steering Committee has not resolved the dispute within ten
(10) business days after referral of the dispute by Orthofix, the dispute will
be resolved in accordance with ARTICLE XIX.  In the event of any determination
by the

 

--------------------------------------------------------------------------------


 

Steering Committee or pursuant to ARTICLE XIX that a Matrix II Development
Milestone has not been achieved as set forth in a Notice of Achievement, MTF
shall thereafter deliver to Orthofix a new Notice of Achievement in the event it
has achieved such Development Milestone.”

 

1.7          Enforcement of Developed Technology.  Clause (D) of
Section 7.5(d)(i) of the Original Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:

 

“(D) then, a percent of any remaining amount equal to the same percent at which
the Marketing Fee is then calculated and the remaining amount to MTF.”

 

1.8          Representations and Warranties of MTF.  The first paragraph of
Article VIII of the Original Agreement is hereby deleted in its entirety, and
the following is inserted in lieu thereof:

 

“Except for the representations and warranties in Section 8.7(a),
Section 8.7(b), Section 8.7(c) and Section 8.8, each of which will be given for
the entire Term, MTF hereby represents and warrants to Orthofix as of the
Effective Date, and again as of the Amendment No. 2 Effective Date, as follows:”

 

1.9          Representations and Warranties of Orthofix.  The first paragraph of
Article IX of the Original Agreement is hereby deleted in its entirety, and the
following is inserted in lieu thereof:

 

“Orthofix hereby represents and warrants to MTF as of the Effective Date, and
again as of the Amendment No. 2 Effective Date, as follows:”

 

1.10        Specifications.  Section 10.1 of the Original Agreement is hereby
amended by deleting the second sentence thereof in its entirety and inserting
the following in lieu thereof:

 

“Set forth in Exhibits C and D attached hereto and incorporated herein by
reference are, respectively, the Matrix I Specifications and the Matrix I
Release Criteria, and the Matrix II Specifications and the Matrix II Release
Criteria shall be added to Exhibits C and D, respectively, upon approval by the
Steering Committee, and each of the foregoing may be subsequently amended in
accordance with Section 6A.4 (in the case of the Matrix II Specifications, if
prior to the Matrix II Commercialization Date) or in accordance with
Section 10.4 (in all other cases)”

 

1.11        Term.  Section 13.1 of the Original Agreement is hereby amended by
deleting the first sentence thereof in its entirety and inserting the following
in lieu thereof:

 

--------------------------------------------------------------------------------


 

“Unless sooner terminated pursuant to the terms herein, this Agreement will
commence on the Effective Date and will continue until the later of (x) the
expiration or earlier termination of the NuVasive License or (y) the fifteenth
(15th) anniversary of the Effective Date (the “Initial Term”).

 

1.12        Infringement Claims.  (i) Section 14.1 of the Original Agreement is
hereby amended by re-designating Sub-paragraphs (i) and (ii) thereunder as,
respectively, Sub-paragraphs (ii) and (iii) and inserting the following
immediately prior to re-designated Sub-paragraph (ii):

 

“(i)          the provisions of clause (d) immediately preceding shall not
extend to, and Orthofix shall have no obligations to MTF under clause
(d) immediately preceding with respect to, any Matrix II Infringement Claim;
and”

 

(ii)           Section 14.2 of the Original Agreement is hereby amended by
deleting “and” immediately before clause (c) and inserting the following at the
end thereof immediately prior to the period:

 

“and (d) subject to delivery of the Matrix II Opinion, any Matrix II
Infringement Claim; provided, however, that (i) in the event of a Matrix II
Infringement Claim or a reasonable determination by MTF that a Matrix II
Infringement Claim is likely to be initiated, MTF will have the right to direct
Orthofix, by written notice, to cease marketing the Matrix II during the period
beginning upon Orthofix’s receipt of such notice and continuing until Orthofix’s
receipt of written notice from MTF that the Matrix II Infringement Claim has
been satisfactorily resolved in MTF’s reasonable determination or is no longer
expected to be initiated (the “Matrix II Cessation Period”), and MTF will have
no obligation to indemnify or hold harmless Orthofix or any other Person
otherwise indemnified hereunder from or against any Damages attributable to any
development or marketing of the Matrix II during the Matrix II Cessation Period”

 

1.13        Notices.  The addresses for notices to Orthofix are hereby deleted
from Section 20.8 of the Original Agreement in their entirety, and the following
is inserted in lieu thereof:

 

“If to Orthofix:

 

Orthofix Holdings, Inc. (c/o Orthofix International N.V.)

3451 Plano Parkway

Lewisville, TX 75056

Attention:  Chief Executive Officer and General Counsel

Facsimile No.:  (440) 445-0504

 

--------------------------------------------------------------------------------


 

Hogan Lovells US LLP

7930 Jones Branch Drive

Ninth Floor

McLean, VA 22102

Attention:  Philip D. Porter

Facsimile No.: (703) 610-6200”

 

1.14        Intellectual Property Liens.  Schedule 9.7 is hereby deleted from
the Original Agreement in its entirety, and Schedule 9.7 attached hereto is
inserted in lieu thereof.

 

1.15        Definitions.  (a)  Addendum 1 of the Original Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
sequence, respectively:

 

“Amendment No. 2” means that certain Amendment No. 2 to Matrix Commercialization
Collaboration Agreement dated January 9, 2012 entered into by the Parties.

 

“Amendment No. 2 Effective Date” has the meaning set forth in Amendment  No. 2.

 

“First Phase Developed Technology” means all Technology, Inventions and Know-How
arising between the Effective Date and the beginning of the Matrix II
Development Term under or in connection with the activities of the Parties
pursuant to the Development Agreement, and all Improvements prior to the
beginning of the Matrix II Development Term with respect thereto, including,
without limitation, all Patents relating to the foregoing.

 

“Initial Matrix II Forecast” has the meaning set forth in Section 2.2.

 

“Matrix I Release Criteria” means the procedures established pursuant to the
Development Agreement for verifications that each Lot of the Matrix I complies
with the Matrix I Specifications, as subsequently amended in accordance with the
terms of the Development Agreement and the terms hereof.

 

“Matrix II” means the allogeneic cancellous bone matrix containing mesenchymal
stem cells and/or osteoprogenitor cells and conforming to the Matrix II
Specifications.

 

“Matrix II Cessation Period” has the meaning set forth in Section 14.2.

 

“Matrix II Commercialization Date” means the date of completion of the last
Matrix II Development Milestone pursuant to the Matrix II Development Plan.

 

“Matrix II Development Collaboration” means the development of the Matrix II
undertaken by the Parties pursuant to the terms and conditions of ARTICLE VI-A
of this Agreement.

 

--------------------------------------------------------------------------------


 

“Matrix II Development Milestones” has the meaning set forth in Section 6A.7.

 

“Matrix II Development Plan” means the plan for development of the Matrix II
initially determined by the Steering Committee, as subsequently amended from
time to time in accordance with the procedures set forth in this Agreement.

 

“Matrix II Development Term” means the period commencing on January 1, 2011 and
continuing until the completion of the last Matrix II Development Milestone.

 

“Matrix II Infringement Claim” means any Third Party claim that the exploitation
of the Matrix II Subject Intellectual Property in the development, Processing,
supply or distribution under this Agreement and for purposes of the
Collaboration of the Matrix II in accordance with the Matrix II Specifications
violates the intellectual property rights of a Third Party and/or infringes the
valid claim of an existing Patent of a Third Party; it being understood that a
Third Party Claim regarding the development, Processing, supply or distribution
of the Matrix II independent of the Collaboration shall not be within the
definition of Matrix II Infringement Claim.

 

“Matrix II Opinion” means an opinion, in form and substance satisfactory to MTF,
of patent counsel selected by MTF, that the exploitation of the Matrix II
Subject Intellectual Property in the development, Processing, supply and/or
distribution under this Agreement and for purposes of the Collaboration of the
Matrix II in accordance with the Matrix II Specifications does not violate the
intellectual property rights of a Third Party and/or infringe the valid claim of
an existing Patent of a Third Party.

 

“Matrix II Project Manager” has the meaning set forth in Section 6A.6.

 

“Matrix II Release Criteria” means the procedures and release criteria for
verification that each Lot of the Matrix II complies with the Matrix II
Specifications to be determined initially by the Steering Committee and set
forth in Exhibit D attached hereto, as subsequently amended from time to time in
accordance with the procedures set forth in this Agreement.

 

“Matrix II Specifications” means the specifications for the Matrix II to be
initially determined by the Steering Committee (based on MTF’s proposal with
respect thereto) and set forth in Exhibit C attached hereto,, as subsequently
amended from time to time in accordance with the procedures set forth in this
Agreement.

 

“Matrix II Subject Intellectual Property” means any intellectual property
exploited, in any manner, directly or indirectly, in whole or in part, in
connection with the  Matrix II and not also exploited in any manner, directly or
indirectly, in whole or in part, in connection with the Matrix I.

 

“Notice of Achievement” has the meaning set forth in Section 6A.8(a).

 

--------------------------------------------------------------------------------


 

“Pre-Clinical Data Package” means the following data, to be obtained in
accordance with criteria determined by the Steering Committee consistent with
this Agreement, of completed Matrix II after thawing as it would be used in
clinical practice:

 

[*]

 

“Second Phase Developed Technology” means (a) all Technology, Inventions and
Know-How arising during the Matrix II Development Term under or in connection
with the activities of the Parties pursuant to the Matrix II Development Plan
under ARTICLE VI-A hereof, and all Improvements after the beginning of the
Matrix II Development Term and during the remainder of the Term with respect
thereto, including, without limitation, all Patents relating to the foregoing,
and (b) and all Improvements to the First Phase Developed Technology made after
the beginning of the Matrix II Development Term and during the remainder of the
Term, including, without limitation, all Patents relating to the foregoing.

 

(a)           Addendum 1 of the Original Agreement is further amended by
deleting the definitions of “Collaboration”, “Developed Technology”, “Existing
MTF Technology”, “Existing Orthofix Technology”, “Matrix” and “Minimum Service
Fee” and inserting the following in lieu thereof, respectively:

 

“Collaboration” means the Processing and Commercialization of the Matrix
pursuant to the terms and conditions of this Agreement, and except for purposes
of Section 2.7, the Matrix II Development Collaboration.

 

“Developed Technology” means the First Phase Developed Technology and the Second
Phase Developed Technology.

 

“Existing MTF Technology” means (a) for all purposes of this Agreement other
than Section 7.1(a)(ii), such Technology, Inventions and Know-How Controlled by
MTF (x) in existence as of the date of this Agreement (including, without
limitation, all Patents), in each case solely insofar as necessary or useful for
making, using, selling, offering to sell and importing the Matrix and (y) in
existence as of the beginning of the Matrix II Development Term (including,
without limitation, all Patents, but excluding First Phase Developed
Technology), in each case solely insofar as necessary or useful for making,
using, selling, offering to sell and importing the Matrix, and (b) solely for
purposes of Section 7.1(a)(ii), such Technology, Inventions and Know-How
Controlled by MTF (x) in existence as of the Effective Date (including, without
limitation, all Patents), in each case solely insofar as necessary for making,
using, selling, offering to sell and importing the Matrix and (y) in existence
as of the beginning of the Matrix II Development Term (including, without
limitation, all Patents, but excluding First Phase Developed Technology), in
each case solely insofar as necessary for making, using, selling, offering to
sell and importing the Matrix.

 

--------------------------------------------------------------------------------


 

“Existing Orthofix Technology” means (a) for all purposes of this Agreement
other than Section 7.1(b)(ii), such Technology, Inventions and Know-How
Controlled by Orthofix (x) in existence as of the date of this Agreement
(including, without limitation, all Patents), in each case solely insofar as
necessary or useful for making, using, selling, offering to sell and importing
the Matrix and (y) in existence as of the beginning of the Matrix II Development
Term (including, without limitation, all Patents, but excluding First Phase
Developed Technology), in each case solely insofar as necessary or useful for
making, using, selling, offering to sell and importing the Matrix, and
(b) solely for purposes of Section 7.1(b)(ii), such Technology, Inventions and
Know-How Controlled by Orthofix (x) in existence as of the Effective Date
(including, without limitation, all Patents), in each case solely insofar as
necessary for making, using, selling, offering to sell and importing the Matrix
and (y) in existence as of the beginning of the Matrix II Development Term
(including, without limitation, all Patents, but excluding First Phase Developed
Technology), in each case solely insofar as necessary for making, using,
selling, offering to sell and importing the Matrix.

 

“Matrix” means the Matrix I and the Matrix II, and each of them; provided,
however, that, prior to the Matrix II Commercialization Date, each reference to
“Matrix” under ARTICLES II (except for Section 2.9), IV, V, X and XII, and under
Section 7.3, the proviso under Section 17.1 and under Section 17.3 means the
Matrix I.

 

“Minimum Service Fee” means [*].

 

“Release Criteria” means the Matrix I Release Criteria and the Matrix II Release
Criteria, as the case may be; provided, however, that, prior to the Matrix II
Commercialization Date, each reference to “Release Criteria” under ARTICLE X
means the Matrix I Release Criteria.

 

“Specifications” means the Matrix I Specifications and the Matrix II
Specifications, as the case may be; provided, however, that, prior to the Matrix
II Commercialization Date, each reference to “Specifications” under ARTICLE X
means Matrix I Specifications.

 

(b)           Addendum 1 of the Original Agreement is further amended by adding
the phrase “development of the Matrix II and the” immediately prior to the
phrase “Processing or Commercialization of the Matrix” contained under the
definition of “Reasonable Commercial Efforts”.

 

1.16        Exhibits.  Each of Exhibit C and Exhibit D of the Original Agreement
is hereby amended by deleting each reference (other than in the heading) to
“Matrix” contained therein and inserting in lieu thereof a reference to “Matrix
I”.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS

 

2.1          The Parties each hereby acknowledge and agree that, by entering
into this Amendment No. 2, they have satisfied any obligations under Section 6.2
of the Original Agreement with respect to the Matrix II as a Product Concept
thereunder.  In addition, and without limiting any provision of Article IX of
the Original Agreement, as amended hereby, Orthofix hereby represents, warrants
and confirms to MTF that it has complied with the provisions of the NuVasive
License (as defined in the Original Agreement), including, without limitation,
Section 3.2 thereof, with respect to this Amendment.

 

2.2          Except as amended hereby, the Original Agreement shall remain in
full force and effect.

 

2.3          This Amendment may be executed in counterparts, each of which shall
be deemed to be an original, and all of which taken together will constitute one
and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

MUSCULOSKELETAL TRANSPLANT FOUNDATION, INC.

 

ORTHOFIX HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By

/s/ [signature illegible]

 

By

/s/ Bryan McMillan

 

--------------------------------------------------------------------------------


 

Schedule 6A.7 — Processing Capability Expansion Plans

 

[attached]

 

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------


 

Schedule 9.7 — Intellectual Property

 

The Existing Orthofix Technology is subject to certain liens pursuant to the
Credit Agreement, dated as of August 30, 2010 and subsequently amended and
restated on May 4, 2011, among Orthofix Holdings, Inc., Orthofix International
N.V., those Domestic Subsidiaries of the Company identified as a “Guarantor” and
such other Domestic Subsidiaries of the Company as may from time to time become
a party thereto, the several banks and other financial institutions parties
thereto (collectively, the “Lenders”; and individually, a “Lender”), and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and including the Security Documents, as defined in the
Credit Agreement.

 

--------------------------------------------------------------------------------